DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to a new grounds of rejection as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites inter alia
a fuel injector integrally formed
wherein the nozzle is formed together with a body of a nozzle section of the fuel injector and the plurality of ducts is formed together with a body of a duct section of the fuel injector; and 
wherein the body of the nozzle section includes locking elements shaped to mate with counterpart locking elements of the body of the duct section to lock the body of the nozzle section to the body of the duct section, and
where the nozzle includes a plurality of holes, with each hole of the plurality of holes positioned to align Page 2 of 8Application No. 16/052,532Application Filing Date: August 1, 2018Docket No. 84036174with a corresponding duct of the plurality of ducts when the body of the duct section is locked to the body of the nozzle section.
It is unclear how both the limitation as recited in A above, and also the limitation as recited in B-D above, can exist at the same time? These limitations as recited in claim 1 requires that the fuel injector is integrally formed with the flange, nozzle, and a plurality of ducts, and that the fuel injector and the nozzle/duct section also be separate (and thus not integrally formed as claimed). Claims 2-5, and 10 are further rejected for dependence upon a rejected claim.

In re claim 11, claim 11 recites inter alia
“the fuel injector integrally formed with the flange, a nozzle, and a plurality of ducts arranged at the distal end” and; 
“coupling an outer section of the fuel injector to the nozzle/duct section...”.
It is unclear how both the limitation as recited in A above, and also the limitation as recited in B above, can exist at the same time? These limitations as recited in claim 11 requires that the fuel injector is integrally formed with the flange, nozzle, and a plurality of ducts, and that the fuel Claims 12-16 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 20160327000).
In re claim 18, John teaches a fuel injector (fig. 3; 30), comprising: 
a duct assembly (as shown in fig. 3; Note: plurality of ducts 41, 42, 61, 62, etc.) including a duct body having an end flange (32) that is wider than a remainder thereof (32 appears wider than 30), and ducts (as shown in fig. 3; Note: plurality of ducts 41, 42, 61, 62, etc.) integrally formed with the end flange (fig. 7; [0034]; tip attachment 100 may be directly machined onto tip 32 and/or the fuel injector 30); Page 5 of 8Application No. 16/052,532 Application Filing Date: August 1, 2018 Docket No. 84036174
a fuel injector nozzle (orifice 36; Note: plurality of orifices shown in fig. 7) including holes and adapted to be coupled within the duct body to align the holes with the ducts (as shown in fig. 7); 
wherein the (fuel injector) nozzle (fig. 3; the fuel injector outlet) is formed together with a body of a nozzle section (end portion near the ducts) of the fuel injector and the plurality of ducts is formed together with a body of a duct section (fig, 3; portion having the ducts; 40, 60) of the fuel injector; and 
where the (fuel injector) nozzle includes a plurality of holes (as shown in fig. 3), with each hole of the plurality of holes positioned to align with a corresponding duct of the plurality of ducts when the body of the duct section connected to the body of the nozzle section.
John is silent about how the injector and duct part may be mounted together (in the embodiment where they are formed separately, as shown in fig. 3).
However, one having ordinary skill in the art would recognize and appreciate that components such as, the body of the nozzle section and the body of the duct section, may be secured together via. mating portions, and further that, such a modification would have been an obvious matter of design choice. Since making the different portions of the body of the nozzle section and the body of the duct section of whatever form or shape was desired or expedient (including having mating portions for securing the portions to each other) is common and routine in the art. Further, a change in form or shape (including having mating portions) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In re claim claim 19, John teaches the fuel injector of claim 18, and further teaches wherein the ducts are coupled to a bottom of the end flange and extend outward from the bottom of the end flange, and further teaches that the fuel injector nozzle extending outward from the to the duct body (as shown in fig. 7). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over John (U.S. 20160327000) in view of Anders et. al. (U.S. 20160298531).
Regarding claim 20, John teaches the fuel injector of claim 18, but fails to teach wherein a width between the ducts in a radial direction (interpreted as a length, or distance between one of the ducts to another, radially opposed duct) of a central axis of the fuel injector is greater than a width of the remainder of the duct body (interpreted as another, different unit of length) of the duct assembly.
Anders teaches adjusting a length on a duct within the combustion chamber (step 220 fig. 16; fig. 14-15).
Therefore, it would have been an obvious matter of design choice to adjust the length of the ducts such that a width between the ducts in a radial direction of a central axis of the fuel injector is greater than a width of the remainder of the duct body of the duct assembly, since Anders teaches adjusting a length on a duct within the combustion chamber in order to reduce soot generation and increase overall engine efficiency ([0051]) and since such a modification would have involved a mere change in the size of a component.  A change in size (or in this case, a length) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1-3 and 10 are rejectedMartin et. al. (U.S. 20190063391) in view of John (U.S. 20160327000).
In re claim 1, Martin teaches a system, comprising: 
a cylinder head (cylinder head 104; [0037]; fig. 1) including 
a passage (through hole 140; [0041]; fig. 12) extending from an outer surface (second end surface 126; [0041]; fig. 12) to an inner surface (first end surface 124; [0041]; fig. 12) of the cylinder head, 
a shoulder formed within the passage proximate to the inner surface (as shown in fig. 12), 
the shoulder forming a larger passage opening at the inner surface than the outer surface (as shown in fig. 12), 
the inner surface forming a top of a combustion chamber ([0040]; fig. 1; fig. 12); and 
a fuel injector (fuel injector 180; [0042]; fig. 12) arranged with a nozzle (orifices 184; [0053]; fig. 6), a flange, and a plurality of ducts (plurality of ducts 174; [0053]; fig. 6; fig. 12) arranged at a distal end of the fuel injector, 
where the flange (note: flange region is generally around 152 as shown in fig. 12) is wider than a body of the fuel injector extending toward a proximal end of the fuel injector, 
the flange of the fuel injector adapted to seat within the shoulder (as shown in fig. 12) and abut the top and sides of the shoulder; 
wherein the nozzle is arranged together with a body of a nozzle section of the fuel injector and the plurality of ducts is arranged together with a body of a duct section of the fuel injector (as shown in fig. 12).
However, Martin fails to teach that 
a fuel injector that is integrally formed with a nozzle, a flange, and a plurality of ducts.
wherein the nozzle is formed together with a body of a nozzle section of the fuel injector and the plurality of ducts is formed together with a body of a duct section of the fuel injector; and 
wherein the body of the nozzle section includes locking elements shaped to mate with counterpart locking elements of the body of the duct section to lock the body of the nozzle section to the body of the duct section, and 
where the nozzle includes a plurality of holes, with each hole of the plurality of holes positioned to align Page 2 of 8Application No. 16/052,532Application Filing Date: August 1, 2018Docket No. 84036174with a corresponding duct of the plurality of ducts when the body of the duct section is locked to the body of the nozzle section.

John teaches 
an analogous fuel injector (fig. 7; 30) being integrally formed with a nozzle (143), a flange (32), and a plurality of ducts (141, 142, 161, 162);
where the flange is wider (32 appears wider than 30) than a body of the fuel injector extending toward a proximal end of the fuel injector, 
wherein the (fuel injector) nozzle (fig. 3; the fuel injector outlet) is formed together with a body of a nozzle section (end portion near the ducts) of the fuel injector and the plurality of ducts is formed together with a body of a duct section (fig, 3; portion having the ducts; 40, 60) of the fuel injector; and 
where the (fuel injector) nozzle includes a plurality of holes (as shown in fig. 3), with each hole of the plurality of holes positioned to align with a corresponding duct of the connected to the body of the nozzle section.
John is silent about how the injector and duct part may be mounted together (in the embodiment where they are formed separately, as shown in fig. 3).
However, one having ordinary skill in the art would recognize and appreciate that components such as, the body of the nozzle section and the body of the duct section, may be secured together via. mating portions, and further that, such a modification would have been an obvious matter of design choice. Since making the different portions of the body of the nozzle section and the body of the duct section of whatever form or shape was desired or expedient (including having mating portions for securing the portions to each other) is common and routine in the art. Further, a change in form or shape (including having mating portions) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claims 2 and 3, Martin and John teach the system of claim 1, and Martin further teaches wherein each duct of the plurality of ducts includes a first end (end near injector tip) and a second end (end away from injector tip), the first end positioned closer to the flange than the second end (as shown in fig. 12). 
However, Martin fails to teach a length between each second end of opposing ducts of the plurality of ducts is equal to or greater than a diameter of the passage or wherein a length of each duct of the plurality of ducts is greater than half a diameter of the passage.
However, it would have been an obvious matter of design choice to have a length between each second end of opposing ducts of the plurality of ducts being equal to or greater than a diameter In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Martin and John teach the system of claim 1, and Martin further teaches wherein, with the flange seated within the shoulder (as shown in fig. 12), and the plurality of ducts is positioned at an inner side of the cylinder head (as shown in fig. 12), the outer side including the outer surface and the inner side including the inner surface.
Martin further teaches an opening of the duct section positioned at an end opposite to the plurality of ducts (as shown in fig. 12) as recited and that this opening is at the inner side of the cylinder head.
However, one having ordinary skill in the art would appreciate and recognize that this opening of the duct section continues from an inner side of the cylinder head to an outer side of the cylinder head (as shown in fig. 12).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have an opening of the duct section being disposed at an outer side of the cylinder head.

Claims 4-5 are rejectedMartin et. al. (U.S. 20190063391) in view of John (U.S. 20160327000) and in further view of Hoopes (U.S. 4474147).
Regarding claim 4, Martin and John teach the system of claim 1, but fail to teach a plurality of protrusions extending from the inner surface of the cylinder head, the plurality of protrusions shaped to engage with a plurality of counterpart grooves of an engine block.
Hoopes teaches a plurality of protrusions (bead 30; Col. 2, ln 60-68; fig. 1) extending from the inner surface of the cylinder block (fig. 1), the plurality of protrusions shaped to engage with a plurality of counterpart grooves (groove 32; Col. 2, ln 34-45; fig. 1) of a cylinder head.
However, Hoopes fails to teach a plurality of protrusions extending from the inner surface of the cylinder head, the plurality of protrusions shaped to engage with a plurality of counterpart grooves of an engine block. 
However, one having ordinary skill in the art would appreciate having a plurality of protrusions extending from an inner surface of an engine component, with the plurality of protrusions shaped to engage with a plurality of grooves on a corresponding counterpart inner surface of another, different, engine component in order to form a better seal between the engine components, in the manner as taught by Hoopes and to apply this teaching to the teaching of Martin.  Further, one having ordinary skill in the art would find it obvious at the time of filing to select having the plurality of protrusion on either the cylinder head, or the engine block, with the corresponding plurality of grooves,  on the counterpart engine component, such that a positive engagement and leak free seal can be obtained between engine components.
Regarding claim 5,
However, Hoopes fails to teach that the plurality of ducts does not extend beyond the clearance while the flange is seated within the shoulder.
Martin further teaches that the edge of the plurality of ducts does not extend beyond the confines of the combustion chamber while the flange is seated within the shoulder (as shown in fig. 12).
Motivation to combine Martin with Hoopes is given in claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747